Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1-16 have been cancelled.
	Claims 17-27 are pending.

Withdrawn rejections
Applicant's Declaration under 37 CFR 1.130, amendments and arguments filed 7/26/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s Declaration under 37 CFR 1.130, amendments and arguments are persuasive and the rejections of record are withdrawn. For clarity of the record, the Examiner notes the following inconsistency. On page 8 of remarks, Applicant asserts that on page 7 of the office action:

    PNG
    media_image1.png
    150
    1436
    media_image1.png
    Greyscale

However, on page 7 of the office action the Examiner cited a different reference:

    PNG
    media_image2.png
    106
    774
    media_image2.png
    Greyscale

The Examiner does not know what rejection Applicant is traversing. Be that as it may, with regard to the amended claims, at best Kim et al. 2004 report that the mean particle size of nanosized ZnGa2O4:Cr3+ is 20 nm (page 736, middle right column; page 738, left column last line), which is outside the scope of the claimed particle sizes of less than about 10 nm.
Drawings
Examiner’s comment: Applicant is required to file corrected drawings as was done in parent application 16402391 on 6/14/19 which removed the Figure descriptions.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s Declaration under 37 CFR 1.130, amendments and arguments are persuasive. More specifically, none of the art cited teaches or suggests particle sizes of less than about 10 nm as argued by Applicant. Accordingly, it would then only be through hindsight using the instant inventor’s disclosure as a blueprint that the ordinary artisan would modify the art of record to derive the instantly claimed subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 17-27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613